Title: From John Adams to the Comte de Sarsfield, 3 May 1780
From: Adams, John
To: Sarsfield, Guy Claude, Comte de


     
      Sir
      Hotel de Valois May 3. 1780
     
     I have the Honour of your Billet and thank you for the Pains you have taken, to procure me the Remonstrances. I went to the Palais, but was too late. I employed a Bookseller, but without Success. It is astonishing to me, that there should be So total a Suppression of Such a set of finished Models of oratory, and such golden monuments of public Virtue, as I have heard them represented to be. Your Billet in English was very well understood, because it was very well written: but, another time, let me beg you to write in french, because I suppose it is more familiar to you to write in that language, and it is quite as easy for me to read. The Gentlemen with me present their respects. I have the Honour to be, with great Esteem, sir your most obedient servant
    